Citation Nr: 9923888	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
right ear hearing loss as a result of a right ear 
stapedectomy at a VA medical center (VAMC) in November 1984.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
dizziness and loss of balance as a result of a right ear 
stapedectomy at a VAMC in November 1984.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1995 RO decision which, in pertinent part, 
denied benefits under 38 U.S.C.A. § 1151 for right ear 
hearing loss, and dizziness and loss of balance, as a result 
of surgery performed at a VAMC in November 1984.  In June 
1997, the Board remanded these issues to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim for compensation under 38 U.S.C.A. § 1151 for 
right ear hearing loss, based upon a stapedectomy performed 
at a VAMC in November 1984.

2.  The veteran has not submitted competent evidence of a 
plausible claim for compensation under 38 U.S.C.A. § 1151 for 
dizziness and loss of balance, based upon a stapedectomy 
performed at a VAMC in November 1984.


CONCLUSIONS OF LAW

1.  The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 for right ear hearing loss, based upon a 
stapedectomy performed at a VAMC in November 1984, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 for dizziness and loss of balance, based upon 
a stapedectomy performed at a VAMC in November 1984, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
1952 to December 1953.  He has no established service-
connected disabilities.

By a letter dated in December 1956, the veteran's current 
employer stated that the veteran had hearing loss after 
separation from service.

By a letter to the veteran dated in September 1963, C. E. 
Postlewaite, the local district manager of "Sonotone, The 
House of Hearing," indicated that he had reviewed two 
audiograms which were performed on the veteran in the past 
three years, and that such showed that he had hearing loss.

A May 1984 VA outpatient treatment record shows that the 
veteran complained of right ear hearing loss and dizziness.  
The diagnostic impression was hearing loss of the right ear.  
A September 1984 treatment note shows that the veteran 
reported that he had a plastic bone placed in his left ear 
about 35 years previously.  He complained of decreased 
hearing in the right ear; the diagnostic impression was 
probable right otosclerosis.  In October 1984, the veteran 
complained of dizziness and heart palpitations; the 
diagnostic impression was probable anxiety neurosis, rule out 
elevated thyroid function tests and tachy-bradycardia 
syndrome.  Audiometric testing performed in November 1984 
revealed that pure tone decibel thresholds were recorded at 
500, 1,000, 2,000, 4,000 and 8,000 hertz as 95, 60, 65, 70, 
and 70 respectively, in the right ear.  His speech 
discrimination score was 92 percent correct in the right ear.  
The examiner noted mechanical conductive transmission 
difficulty bilaterally, and indicated a diagnostic impression 
of bilateral auditory conduction problems, worse on the 
right.  Other outpatient records from November 1984 indicate 
that it was planned that the veteran would be admitted to the 
VAMC later that month for the purpose of undergoing a right 
ear stapedectomy.

Medical records show the veteran was admitted to the VAMC 
from November 26 to 29, 1994, to undergo a right ear 
stapedectomy for otosclerosis; the operation was performed on 
November 27, 1984.  Surgery included a vein graft from the 
right hand to the right ear.  Immediately after the surgery, 
the veteran was questioned and he reported that his hearing 
threshold level had improved significantly.  No dizziness was 
reported, and there were no complications.  The veteran was 
in satisfactory condition after the operation.  The day after 
surgery, there was no nystagmus or vertigo, the veteran's 
ambulation was fine, and he had no symptoms or complaints.  
Cranial nerve VII was intact bilaterally.  The following day, 
the veteran was "doing fine," and had no complaints, and he 
was discharged.  The discharge summary notes that the veteran 
had previously undergone a left stapedectomy 20 years 
previously; prior to the current admission he had progressive 
right ear conductive hearing loss; and after the current 
right stapedectomy he did well postoperatively, a physical 
examination was unremarkable, he had no postoperative 
vertigo, and facial nerve function was intact.

On follow-up VA ear, nose and throat (ENT) examination in 
March 1985, the veteran complained only of an inability to 
taste.  A July 1985 ENT follow-up examination shows that the 
veteran complained of vision problems and vertigo.  The 
examiner noted that an ophthalmology examination and an 
audiogram were planned.  Audiometric testing performed in 
July 1985 revealed that pure tone decibel thresholds were 
recorded at 500, 1,000, 2,000, 4,000 and 8,000 hertz as 60, 
35, 30, 25, and 45 respectively, in the right ear.  His 
speech discrimination score was 100 percent correct in the 
right ear.  On follow-up examination in October 1985, the 
veteran reported vision problems and said he had occasional 
vertigo with head turning and movement.  The examiner noted 
that the veteran's right ear hearing had improved since the 
November 1984 stapedectomy, and indicated that there was no 
otologic or vestibular pathology by examination.  A June 1987 
treatment note shows that the veteran reported that he had 
bilateral stapedectomies in November 1984, and had dizzy 
spells since that time.  The diagnostic assessment was status 
post bilateral stapedectomies, and the veteran was referred 
for an ophthalmology examination.  A January 1988 VA 
outpatient treatment record from the eye clinic shows that 
the veteran reported having dizzy spells and decreased visual 
acuity after a stapedectomy performed in November 1984.  The 
examiner found no pathology.

By a statement dated in September 1988, the veteran asserted 
that as a result of the  November 1984 surgery, he suffered 
dizzy spells and loss of balance.  He reiterated these 
assertions in subsequent statements.

An April 1992 VA outpatient treatment record shows that the 
veteran complained of decreased hearing and intermittent 
vertigo.  The diagnostic impression was a slipped prosthesis.  
Audiometric testing was performed in May 1992, and the 
examiner noted that pure tone decibel thresholds were 
essentially the same as those shown on testing in July 1985.

In December 1993, the veteran filed his current claims for 
benefits under 38 U.S.C.A. § 1151 for right ear hearing loss, 
and for dizziness and loss of balance, as a result of the 
right ear stapedectomy at a VAMC in November 1984.

At an April 1995 VA examination of the cranial nerves, the 
veteran reported that he had post-operative complications 
after a 1984 ear operation, including loss of balance and 
dizzy spells, which had persisted to the present.  The 
examiner stated since the veteran lost his balance and had 
dizzy spells, it was likely that he had a problem with the 
8th cranial nerve.  The pertinent diagnostic impression was 
dizziness and loss of balance.

VA audiometric testing performed in April 1995 revealed that 
pure tone decibel thresholds were recorded at 1,000, 2,000, 
3,000 and 4,000 hertz as 45, 30, 40, 35 respectively, in the 
right ear.  His speech discrimination score was 96 percent 
correct in the right ear.

At a June 1995 VA examination of his ears, the veteran 
reported that he had improvement in his hearing immediately 
after a 1984 stapedectomy, but that he had since had a 
gradual loss of hearing on the right.  He also complained of 
vertigo on head turning, and complained of tinnitus.  The 
examiner noted that the April 1995 audiometry testing showed 
a moderate sensorineural hearing loss bilaterally with 
bilateral symmetry and a low frequency conductive loss of 
approximately 25 to 30 decibels.  The diagnostic impression 
was minimal conductive hearing loss in the right previously 
operated ear.  The examiner noted that the veteran had a 
history of otosclerosis, but with mild to moderate bilateral 
hearing loss and intermittent tinnitus and vertigo.  A June 
1995 ENT examination indicated a diagnostic impression of 
conductive hearing loss - questionable prosthesis position.

Audiometric testing performed in July 1995 revealed that pure 
tone decibel thresholds were recorded at 500, 1,000, 2,000, 
3,000 and 4,000 hertz as 60, 35, 30, 25, and 25 respectively, 
in the right ear.  His speech discrimination score was 100 
percent correct in the right ear.  An August 1995 ENT note 
indicated a diagnostic impression of otosclerosis; the 
examiner noted that treatment options were reviewed with the 
veteran.  On ENT examination in November 1995, the examiner 
diagnosed serous otitis media on the right.  Audiometric 
testing was performed in December 1995, and the examiner 
noted that pure tone decibel thresholds were essentially the 
same as those shown on testing in April 1995.

By a statement dated in January 1996, the veteran reiterated 
many of his assertions, and said that different doctors told 
him he needed either an operation or a hearing aid.  He also 
claimed that his current hearing loss was related to military 
service.

VA medical records dated from May to November 1997 show that 
the veteran complained of dizzy spells, vision problems, and 
decreased hearing; additional tests were planned.  In 
November 1997, the examiner diagnosed otosclerosis, mixed 
hearing loss, visual disturbances, and chronic 
disequilibrium.

By a letter to the veteran dated in July 1997, the RO 
requested that he provide information regarding any treatment 
(VA or private) he received for right ear hearing loss, 
dizziness, or loss of balance.

By a memorandum dated in July 1997, the veteran's 
representative stated that the veteran had not received 
private treatment for any of the conditions at issue, and 
that all treatment had been received from the VA.

A March 1998 VA medical opinion indicates that the examiner 
reviewed the veteran's medical records, and opined that it 
was hard to believe that a Cranial Nerve VIII could have been 
damaged in a stapedectomy, and noted that the veteran's 
hearing acuity improved after the November 1984 surgery.  He 
also noted that the veteran's subsequent hearing loss was 
conductive in nature, which argued against any loss of 
hearing as a result of the 1984 surgery.  He opined that the 
veteran's dizziness stemmed from several etiologies, not the 
least of which was a left vestibular lesion.  He opined that 
it was hard to attribute any subsequent dizziness to the 
right ear surgery.  He stated that the hearing loss was 
undoubtedly unrelated to the 1984 procedure, and was more 
likely due to intermittent otitis media with effusion 
resulting in conductive hearing loss as well as potential 
slippage of the prosthesis at some time postoperatively.

II.  Analysis

The Board notes that the RO's adjudication of this claim was 
delayed as a result of court action which invalidated a 
portion of a VA regulation, 38 C.F.R. § 3.358, concerning 
compensation under 38 U.S.C.A. § 1151.  See Brown v. Gardner, 
513 U.S. 115 (1994).  The regulation was subsequently revised 
to comply with the court decision and has been applied in the 
instant case.  Recently, in 1997, 38 U.S.C.A. § 1151 was 
revised to essentially limit compensation to instances in 
which a disability is due to fault on the part of the VA or 
an event not reasonably foreseeable; but the more restrictive 
law does not apply to the present claim which has been 
pending since before the change in the law.  Pub. L. No. 104-
204; VAOPGCPREC 40-97.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

The veteran claims compensation benefits should be awarded 
for additional disability, including right ear hearing loss 
as well as dizziness and loss of balance, resulting from a 
right ear stapedectomy performed at a VAMC in November 1984.  
This claim presents the threshold question of whether he has 
met his burden, under 38 U.S.C.A. § 5107(a), of submitting 
evidence to show that his claim is well grounded, meaning 
plausible.  Jones v. West, No. 98-664 (U.S. Vet.App. July 7, 
1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the 
veteran's claim to be plausible or well grounded, it must be 
supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
requirements for a well-grounded claim for compensation under 
38 U.S.C.A. § 1151 are similar to the requirements for a 
claim for service connection for a disability alleged to be 
due to military service.  Jones, supra.  More specifically, a 
well-grounded claim for § 1151 benefits requires (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury or disease as the result of VA 
hospitalization, medical or surgical treatment; and (3) 
medical evidence of a nexus between the asserted injury or 
disease and the current disability.  Jones, supra.

A review of the medical records shows that the veteran had 
right ear hearing loss prior to the November 1984 
stapedectomy, and reveals that his hearing acuity actually 
improved after this surgery.  In March 1998, a VA examiner 
opined that the veteran's hearing loss was undoubtedly 
unrelated to the 1984 procedure, and was more likely caused 
by intermittent otitis media.  

A review of the medical records shows that the veteran 
complained of dizziness both before and after the November 
1984 stapedectomy.  In March 1998, a VA examiner opined that 
it was unlikely that a Cranial Nerve VIII could have been 
damaged in a stapedectomy, and opined that the veteran's 
dizziness stemmed from several etiologies, not the least of 
which was a left vestibular lesion.  He opined that it was 
hard to attribute any subsequent dizziness to the right ear 
surgery.

The veteran asserts that he incurred right ear hearing loss, 
dizziness and loss of balance as a result of the November 
1984 stapedectomy.  The veteran, as a layman, is not 
competent to render an opinion regarding diagnosis or 
etiology of a disability  and his statements do not serve to 
make his claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Similarly, the mere transcription in some 
of the medical records, of the veteran's lay history of 
incurrence of right ear hearing loss, and dizziness and loss 
of balance as a result of the November 1984 stapedectomy, 
does not constitute competent medical evidence of causality 
as required for a well-grounded claim.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

The Board finds that the veteran has not presented competent 
medical evidence demonstrating any additional right ear 
hearing loss, or any additional dizziness or loss of balance, 
as a result of the November 1984 right ear stapedectomy at 
the VAMC.  Without competent medical evidence showing 
additional disability and linking it to the 1984 VA 
treatment, the veteran's claims for benefits under 
38 U.S.C.A. § 1151 are not well grounded and must be denied.  
Jones, supra.


ORDER

Compensation under 38 U.S.C.A. § 1151 for right ear hearing 
loss, based upon a stapedectomy performed at a VAMC in 
November 1984, is denied.

Compensation under 38 U.S.C.A. § 1151 for dizziness and loss 
of balance, based upon a stapedectomy performed at a VAMC in 
November 1984, is denied.
 


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

